Citation Nr: 0606978	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-02 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to an increased rating for anxiety disorder, 
currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran had active military service between 1974 and 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied a claim for a 
rating in excess of 30 percent for the veteran's service 
connected anxiety disorder.

In May 2005, a hearing was held before the undersigned 
Veterans Law Judge at the RO.  At the hearing veteran 
indicated that the only issued that he was interested in 
pursuing on appeal was the issue of increased rating for his 
psychiatric disorder.  The transcript of that hearing is of 
record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During his personal hearing in 2005, the veteran testified 
that he had been treated in the past by Dr. Sanz, but that in 
October 2004, he switched to Dr. Normandia who had been 
treating him once a month, or on approximately six or seven 
occasions prior to the hearing.    

In a statement submitted subsequent to the hearing, Ramses 
Normandia, M.D., briefly stated that he initially evaluated 
the veteran in October 2004 for Major Depression with a GAF 
score of 65, and that his last visit was in May 2005.  
However, other than this one page statement, there are no 
records showing the type or extent of the treatment that the 
veteran was afforded, or the number of times that the veteran 
received treatment.

When the medical evidence of record is insufficient, the 
Board is always free to supplement the record by seeking 
additional medical records and/or an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Furthermore, the VA's statutory duty to assist 
includes the obligation to obtain pertinent treatment 
records, the existence of which has been called to its 
attention.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In light of the missing treatment records, and the fact that 
the veteran's psychiatric disability has required treatment a 
number of times since the last VA compensation examination, 
which was conducted in 2003, the Board finds that a more 
current medical examination would be necessary for a fair 
adjudication of the appeal.  

 Accordingly, further appellate consideration of the issue on 
appeal is deferred and the case is REMANDED to the RO for the 
following development:  

1.  The RO should obtain the records from 
all the private psychiatrists who have 
treated the veteran over the past five 
years.  The Board is particularly 
interested in all the records and medical 
notes of the treatment provided by Dr. 
Sanz and Dr. Ramses Normandia.  If the 
requested records are unavailable or 
cannot be obtained, that fact should be 
documented.  If the records are obtained, 
they should be associated with the claims 
file. 

2.  Then, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the current manifestations 
of his service-connected anxiety 
disorder.  The claims file, including all 
newly obtained treatment records, if any, 
must be made available to the medical 
specialist to be reviewed in conjunction 
with the examination.  All symptoms 
reported by the veteran and all objective 
manifestations of his psychiatric 
disorder should be listed in the 
examination report.  In assessing the 
manifestations of the veteran's 
psychiatric disability, the examiner 
should provide a Global Assessment of 
Functioning (GAF) scale score indicating 
the level of impairment produced by the 
service-connected disability. In 
addition, the examiner should render an 
opinion on the extent on which the 
service-connected anxiety would affect 
the veteran's employment.   The Board 
reminds the veteran that he has an 
obligation to assist VA in the 
development of his claim, and that 
failure to do so may result in an adverse 
decision.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
issue remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given an opportunity to respond.  Then, 
the entire claims file should be returned 
to the Board for further appellate 
review, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

